In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00116-CV

BRAXTON MINERALS II, LLC AND                 §    On Appeal from the 141st District
ROBERT SCOTT BAUER, Appellants                    Court

                                             §    of Tarrant County (141-290089-17)
V.
                                             §    September 23, 2021

PENN INVESTMENT FUNDS, LLC,                  §    Memorandum Opinion by Justice
Appellee                                          Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellee Penn Investment Funds, LLC shall pay all of

the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell